Citation Nr: 1123049	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-39 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Whether new and material evidence was received to reopen a claim for service connection for an eye disorder.

3. Entitlement to service connection for an eye disorder.

4.  Whether new and material evidence was received to reopen a claim for service connection for a left leg disorder.

5.  Service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1975 to July 1982.

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.  It was remanded by the Board for additional development in March 2008.  It has now been returned to the Board.

The issues of entitlement to (1) an initial compensable rating for hearing loss, (2) service connection for an eye disorder, and (3) service connection for a left knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for an eye disorder was previously denied in a May 1983 administrative decision.  The Veteran was notified of this decision and his appellate rights, but he did not appeal it.

2.  The evidence received since the May 1983 administrative decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for an eye disorder

3.  The Veteran's claim for service connection for a left leg disorder was previously denied in a May 1983 administrative decision.  The Veteran was notified of this decision and his appellate rights but did not appeal it.

4.  The evidence received since the May 1983 administrative decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a left leg disorder.


CONCLUSIONS OF LAW

1.  The RO's May administrative decision letter denying service connection for an eye disorder and for a left leg disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of service connection for an eye disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen the claim of service connection for a left leg disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the matters that are decided herein, the Board finds that no further assistance in developing the facts pertinent to those claims is required at this time.  The additional development needed with respect to the remainder of the Veteran's claims is addressed in the remand portion of this decision.  Similarly, the Board considered whether the instructions that were set forth in the prior remand were completed.  However, any error in doing so would be harmless with respect to the claims addressed herein since they are resolved in favor of the Veteran, since the Board is reopening the claims.  

 New and Material Evidence

In a May 1983 administrative decision, the RO denied service connection for the claimed eye disorder and left leg disorder because the Veteran failed to report for a VA examination.  Therefore no information about the existence of any current disability could be obtained.  The evidence considered at that time included the Veteran's service treatment records.  The Veteran did not appeal the RO's decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

	1.  Eye disorder

The Veteran's service treatment records reflect that he had several problems with his eyes while on active duty.  On at least one occasion, a foreign object got in his eyes.  He also complained of chronic irritation of his eyes and dryness of the eyes.  However, at the time of the prior denial of his claim there was no evidence of a current eye disorder.  

On his notice of disagreement that was received in May 2005, the Veteran indicated he developed dry eyes in service that required eye drops and that he still has dry eyes and continues to use eye drops to treat his dry eyes.  He also contended that his vision got worse in service.  On his VA Form 9 that was received in December 2005 the Veteran reiterated that he had dry eyes that onset in service and that he continued to experience this condition.  

The Veteran submitted a report from an ophthalmologist dated in November 2005, who diagnosed secretion of tears on both sides; incipient cataract, left side cataract beginning on the polaris posterior, both sides; preclusion of glaucoma, both sides; myopia and astigmatism on the left side; and presbyopia on both sides. 

The Veteran's contentions about the continuity of his symptoms and the November 2005 ophthalmologist's report constitute new evidence because they were not of record at the time of the prior denial of the Veteran's claim.  They are material because, taken together with other evidence of record, they raise a reasonable possibility of substantiating the Veteran's claim for service connection for an eye disorder.

	2.  Left leg disorder

The Veteran's service treatment records reflect that the Veteran had a tear of the left medical collateral ligament (MCL) in service in July 1982 that was not surgically corrected.  There are several entries in the service treatment records documenting complaints of left knee pain. 

After the May 1983 denial of the Veteran's claims he submitted statements concerning his current left knee problems.  In his notice of disagreement received in May 2005 the Veteran wrote that his legs had not got any better since service.  On his VA Form 9 that was received in December 2005 he reported that he had continual pain in his knees.  The pain was there regardless of whether the Veteran was sitting or standing.  His knees hurt the most after the Veteran was on his feet for a long time.  During the night the Veteran had difficulty sleeping because of knee problems.

The Veteran's contentions regarding the continuity of his symptoms and the presence of knee pain, which could be indicative of a present left knee disability is new insofar as it was not of record at the time of the prior denial of the Veteran's claim.  It is material because when viewed in light of other evidence of record it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left knee disorder.

ORDER

New and material evidence having been received, the claim for service connection for an eye disorder is reopened.

New and material evidence having been received, the claim for service connection for a left leg disorder is reopened. 


REMAND

The claims for service connection for an eye disorder and for a left leg disorder have been reopened, and the Board finds that VA examinations are necessary in order to determine whether there is any relationship between the Veteran's in-service complaints and his current eye and left knee problems.

With respect to the Veteran's claim for hearing loss, the Board finds that the October 2010 examination that was provided to the Veteran was inadequate.  First, VA regulations require that speech discrimination testing be performed using the Maryland CNC speech discrimination test.  38 C.F.R. § 4.85.  While the examination report indicated that speech audiometry was normal, there is no indication of how this was tested and the Veteran's word recognition scores were not reported.  Similarly, while the Veteran was administered audiograms, these were not interpreted.  Furthermore, VA audiological evaluations require some documentation of functional impairment.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, no such documentation was provided in the October 2010 examination.  Therefore, a new VA examination is necessary in order to fully evaluate the Veteran's complaints of diminished hearing.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded a VA ophthalmological evaluation to determine the nature and etiology of any current eye disorders that the Veteran may have.  The examiner must review that claims file in conjunction with the examination and indicate that this was done in his or her report.  With respect to each eye disorder that is diagnosed, the examiner should provide an opinion as to whether the disorder is at least as likely as not (at least 50 percent likely) related to the Veteran's inservice complaints of eye irritation, dry eyes, or the incident when a foreign object entered his eyes.  If any eye disorder diagnosed is a congenital or developmental defect, this should also be identified in the report of examination.  The examiner must set forth a complete rationale for his or her conclusions in the report of examination.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current left knee disorder.  The examiner must review the claims file in conjunction with the examination and state that this was done in his or her report.  If a left knee disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) related to the Veteran's in-service complaints of knee pain.  The examiner must set forth a complete rationale for his or her conclusions in the report of examination.

3.  The Veteran should be afforded a VA audiological examination in order to determine the current severity of his hearing loss.  The examination must include audiometric testing, and pure tone thresholds for the frequencies of 1000, 2000, 3000, and 4000 Hertz should be reported.  Word recognition should also be tested using the Maryland CNC controlled speech discrimination test and the results of that test should be included in the examination report.  The examiner should also fully document the functional effects of the Veteran's hearing loss disability in the report of examination.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


